per curiam:
En el caso de autos procede determinar si erró el Tribunal de Circuito de Apelaciones al ordenar que se extendiera un nombramiento de Alguacil Auxiliar I por considerar que el recurrido cualificaba para el puesto. Por entender que lo procedente era devolver el caso a la Junta de Personal de la Rama Judicial para celebrar así la vista evidenciaria correspondiente, revocamos.
I
La Junta de Personal de la Oficina de la Administración de Tribunales publicó una convocatoria para el puesto de Alguacil Auxiliar I. A tal posición solicitó Orlando Báez Delgado, quien, tras aprobar los exámenes escritos reque-ridos, fue colocado en el Registro de Elegibles para dicho puesto. Como parte del proceso de selección se realizó una investigación de campo sobre su reputación. Al concluir ésta, Báez Delgado recibió un informe investigativo desfa-vorable, por lo cual no se le recomendó para el puesto.
*353El referido informe indica que de las entrevistas reali-zadas se desprendía que Báez Delgado no gozaba de buena reputación, ya que en las áreas en que había trabajado el personal se había quejado de la desaparición de objetos(1)
El Director Administrativo Interino de los Tribunales (en adelante el Director Interino) fundamentándose en el referido informe, entendió que Báez Delgado no gozaba de la reputación y las cualidades necesarias para ocupar la posición mencionada. Por esta razón le excluyó del Regis-tro de Elegibles.
De dicha determinación Báez Delgado apeló a la Junta de Personal de la Rama Judicial (en adelante la Junta) alegando que ésta fue irrazonable, por basarse en un in-forme que no proveía datos concretos que lo sustentaran. Luego de ciertos incidentes procesales ante dicha entidad, el caso quedó sometido exclusivamente a base de prueba documental. La Junta confirmó la determinación del Director Interino al concluir que Báez Delgado no refutó los ha-llazgos del informe investigativo.
Inconforme con tal resolución, Báez Delgado acudió al Tribunal de Circuito de Apelaciones, el cual revocó la reso-lución recurrida. Dicho foro, tras celebrar una vista oral, determinó que Báez Delgado estaba debidamente cualifi-cado para el puesto, por lo cual ordenó que se le expidiera un nombramiento.
De esta decisión recurre ante nos la Directora Adminis-trativa de los Tribunales (en adelante la Directora). Alega, entre otras cosas,(2) que erró el foro apelativo al no dar la deferencia requerida a la resolución recurrida.
Mediante resolución, ordenamos a Báez Delgado mos-*354trar causa por la cual no se debía revocar la sentencia del foro apelativo. Contando con el beneficio de ambas compa-recencias, procedemos a resolver según intimado.
II
La Junta fue creada por la Ley Núm. 64 de 31 de mayo de 1973, conocida como la Ley de Personal para la Rama Judicial.(3) Según dispone el Art. VI de su Regla-mento(4) la Junta tiene la facultad para investigar y revi-sar las determinaciones tomadas por la autoridad nomina-dora en aquellos casos de empleados, funcionarios o personas particulares afectados por dichas determinaciones. El Art. 11(6) del referido Reglamento(5) define autoridad nominadora como:
El Juez Presidente del Tribunal Supremo de Puerto Rico o la persona en quien éste delegue, en todo lo que no sea incompatible con la disposición constitucional sobre los nombramientos de los jueces y de la facultad nominadora que ostentan los Jue-ces Asociados del Tribunal Supremo y de éste en pleno sobre empleados del Servicio Central, y el Director Administrativo de los Tribunales.
Igualmente, la Junta puede citar testigos,(6) cele-brar vistas(7) y aplicar los mecanismos de descubrimiento de prueba(8) y las disposiciones de la Ley de Evidencia.(9)
Según adelantamos, Báez Delgado apeló a la Junta para revisar la determinación tomada por el Director Interino, *355quien concluyó que el recurrido no gozaba de la reputación necesaria para ser alguacil. Como mencionáramos ante-riormente, el caso quedó sometido ante la Junta exclusiva-mente a base de prueba documental, sin que se celebrase una vista evidenciaría. Esto, pues, Báez Delgado no solicitó que se celebrara una vista evidenciaría en la que pudiese rebatir las conclusiones del informe y presentar sus pro-pios testigos.
La prueba documental consistía, principalmente, de los documentos siguientes: (1) estipulaciones de que ciertos testigos de Báez Delgado no fueron entrevistados por el Director Interino al realizar el informe investigativo im-pugnado; (2) un documento firmado por el Sr. Edwin Váz-quez, testigo de Báez Delgado, que recoge lo que declararía en la vista; (3) el informe investigativo impugnado; (4) cier-tos reconocimientos otorgados a Báez Delgado, los cuales, según entiende, demuestran que está cualificado para el puesto. Estos documentos son: (a) un memorando a em-pleados que cooperaron en la mudanza de la Sección de Archivo y Correspondencia de este Tribunal; (b) una carta firmada por el entonces Juez Presidente Hon. Víctor M. Pons Núñez, en la que agradece la rapidez con la cual to-dos los que participaron en la mudanza lograron realizar el trabajo; (c) un certificado por cinco (5) años de servicio en la Rama Judicial; (d) un certificado de reconocimiento por la labor realizada en el ambiente de limpieza del Centro Judicial de Bayamón, y (e) reconocimiento en el Día del Encargado del Servicio de Limpieza otorgado por la Oficina de la Administración de los Tribunales.
Como podrá apreciarse, resulta meridianamente claro que dicha prueba, tanto la ofrecida por la Directora como la aportada por Báez Delgado, de ningún modo arroja luz so-bre la capacidad de Báez Delgado para desempeñarse como alguacil. Sin lugar a dudas, ésta es insuficiente para diri-mir los aspectos concernientes a su reputación. Aunque le correspondía a Báez Delgado demostrar que estaba cuali-*356ficado para la posición, el informe presentado por la Direc-tora no provee suficiente información para que la Junta pudiese hacer determinaciones de hechos sin celebrar una vista. Por su parte, la prueba ofrecida por Báez Delgado consiste de ciertos certificados de premiación que tampoco arrojan luz sobre su capacidad para desempeñarse como alguacil.
Sin embargo, a pesar de la deficiencia de la prueba do-cumental y a pesar de que existe controversia sobre si Báez Delgado posee la reputación necesaria para ser alguacil, la Junta resolvió el caso de autos exclusivamente a base de prueba documental sin celebrar una vista evidenciaría, en la que así se confirmara la determinación del Director Interino.
Este curso de acción pasa por alto el rol de la Junta en el caso de marras. Como anticipamos, dicha entidad está concebida para ser un organismo de récord(10) con facultad para citar testigos,(11) celebrar vistas(12) y realizar determinaciones de hechos y conclusiones de derecho.(13)
Cabe resaltar que la determinación a la que llegó el Director Interino no fue tomada luego de confrontar a Báez Delgado con la prueba en su contra. Precisamente, la Junta es el foro llamado para llegar a tal determinación, luego de la vista evidenciaría correspondiente.
Somos del parecer que en el caso de autos una cuestión de tal importancia, como lo es dirimir la reputación de Báez Delgado para ser alguacil, no podía disponerse livianamente sin la celebración de la vista evidenciaría correspondiente. Ciertamente no es necesario que en todos los casos la Junta celebre una vista evidenciaría para dirimir las controversias que tenga ante sí. Sin embargo, *357consideramos que como Báez Delgado era un empleado de carrera en la Administración de los Tribunales la denega-ción de un nombramiento de alguacil fundamentada en sus cualidades y reputación, precisamente en el desempeño de sus funciones regulares, requería la celebración de una vista evidenciaría. Debe recordarse que existen importan-tes intereses que hay que salvaguardar en este tipo de controversias. La delicada función de seguridad y adminis-tración de la justicia que desempeñan los alguaciles en nuestros tribunales y el derecho del recurrido a refutar la prueba en su contra ameritan el más cuidadoso análisis.
En el caso de marras la controversia principal, la repu-tación de Báez Delgado para ser alguacil, nunca fue dirimida. La Junta, teniendo la facultad para atenderla en una vista evidenciaría, en la que se pasara juicio sobre la credibilidad de los respectivos testigos, resolvió el caso a base un expediente insuficiente. No podemos favorecer que, existiendo controversias sobre hechos esenciales, se tome una determinación con prueba documental insufi-ciente en un caso en que los intereses a salvaguardarse son de la más alta jerarquía.
La Junta, ante tal insuficiencia de prueba, debió cele-brar la vista evidenciaría correspondiente para así dirimir la controversia que tenía ante sí. Claramente, el caso pre-senta importantes intereses que ameritan el más cuida-doso análisis. Igualmente, aun quedan controversias esen-ciales por dirimir ante la Junta, tales como si, en efecto, Báez Delgado no goza de la reputación necesaria para ser alguacil. En tales circunstancias la Junta no podía abdicar su facultad revisora. Dicha entidad posee los mecanismos adecuados para dilucidar este tipo de controversias de suerte que no se lleguen a decisiones injustas y erróneas. El caso de marras, por la cuestión que plantea, requería que se dilucidara plenamente en una vista evidenciaría. Por ende, erró la Junta al prescindir de ésta y adjudicar la controversia a base de prueba documental insuficiente.
*358III
Igualmente, erró el Tribunal de Circuito al no enmarcar el caso de autos dentro de este trámite e intentar compensar la ausencia de prueba mediante la celebración de una vista oral apelativa. Este tipo de vista no compensa la insuficiencia de prueba existente. En ella no se interrogó a los testigos correspondientes, sino sólo a la representación legal de las partes. El foro apropiado para celebrar la vista evidenciaría era la Junta para que así, con los testigos pertinentes, se tomase la determinación que procediese.
En este caso el rol del Tribunal de Circuito era dilucidar si la Junta erró al llegar a una determinación exclusiva-mente a base de prueba documental a pesar de que exis-tían controversias sustanciales por dirimirse. A dicho foro no le correspondía suplantar a la Junta para así dilucidar si Báez Delgado estaba capacitado para el puesto. Por ende, no procedía extenderle un nombramiento.
Por lo tanto, dados los hechos particulares del caso, en los que existen cuestiones de hechos aún pendientes de dirimirse e importantes intereses que salvaguardar, consi-deramos que no podía adjudicarse el caso de autos a base de prueba documental insuficiente y sin la celebración de la correspondiente vista evidenciaría. Así, concluimos que erró el foro apelativo al no atender este asunto e intentar suplantar el rol de la Junta.
Por los fundamentos que preceden, revocamos el dicta-men del foro apelativo y devolvemos el caso a la Junta para que continúen los procedimientos conforme lo aquí resuelto.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García se inhibió. El Juez Asociado Señor Rebollo López no interviene.

 Informe investigativo rendido el 31 de enero de 1997 por el Alguacil Investi-gador, Sr. Julio Jurado Valentín.


 La Directora alega, además, que el Tribunal de Circuito de Apelaciones erró al: (1) determinar que se violó el debido proceso de ley al inferir que la investigación de campo realizada es una medida disciplinaria, y (2) concluir que la determinación de la Junta fue tomada sin confrontar a Báez Delgado con la prueba recopilada en su contra. Debido al curso decisorio al que llegamos no es necesario atender estos señalamientos.


 4 L.P.R.A. see. 521 et seq.


 Aprobado el 30 de agosto de 1974 (4 L.P.R.A. Ap. XIV).


 Sec. II del Reglamento de la Junta de Personal de la Rama judicial (en adelante el Reglamento), 4 L.P.R.A. Ap. XIV.


 Sec. XI(f) del Reglamento, supra.


 Sec. XII del Reglamento, supra.


 See. IX del Reglamento, supra.


 Sec. XIII del Reglamento, supra. Cabe señalar que las referencias hechas en el Reglamento son a los cuerpos procesales anteriores a las actuales Reglas de Pro-cedimiento Civil y las Reglas de Evidencia; puesto que el Reglamento fue aprobado con anterioridad a estas reglas.


 Sec. III del Reglamento, supra.


 See. XI(f) del Reglamento, supra.


 See. XII del Reglamento, supra.


 Sec. XTV(a) del Reglamento, supra.